Citation Nr: 0838518	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, evaluated as 30 percent disabling prior to April 
19, 2007.

3.  Entitlement to an increased rating for arthritis of the 
left knee, evaluated as 30 percent disabling beginning June 
1, 2007.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 and a July 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The veteran appeared at a hearing before the undersigned in 
Washington D.C. in September 2008.  A transcript of the 
hearing is contained in the claims folder.

During the hearing, the veteran's representative noted that 
the veteran has a scar from the surgery of his left knee.  
The issue of entitlement to service connection for this scar 
has not been adjudicated and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The arthritis of the veteran's right knee is manifested 
by noncompensable limitation of flexion, and limitation of 
extension to 40 degrees without subluxation or instability.  

2.  Prior to the April 19, 2007 surgery, the veteran's left 
knee disability was manifested by a noncompensable limitation 
of flexion, and limitation of extension to 15 degrees without 
subluxation or instability.

3.  From April 19, 2007 to May 31, 2008, the veteran was in 
receipt of a 100 percent rating for a total knee replacement 
of the left knee.  

4.  Beginning June 1, 2008, the veteran's left knee 
disability was manifested by limitation of extension to 30 
degrees, limitation of flexion to 92 degrees and slight 
instability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 40 percent for 
arthritis of the right knee on the basis of limitation of 
extension and a 10 percent rating for limitation of flexion 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-
5261 (2008).  

2.  The schedular criteria for a rating in excess of 30 
percent for arthritis of the left knee prior to April 19, 
2007 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-
5261.  

3.  The scheduler criteria for a rating of 40 percent for 
arthritis of the left knee on the basis of limitation of 
extension, 10 percent rating for limitation of flexion and a 
10 percent rating for instability after June 1, 2008, have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257-5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to increased ratings.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the June 2006 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claim on appeal.

The veteran has substantiated his status as a veteran.  He 
was notified of the second and third elements of the Dingess 
notice by the June 2005 letter.  He receive specific 
information regarding the disability rating and effective 
date elements of his claims in a March 2006 letter.

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   At a 
minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  The 
veteran was provided notice of the criteria set forth in 
Vazquez-Flores in an April 2008 VCAA notification letter.  
The veteran's claims were readjudicated in June 2008 after 
this letter was sent to the veteran.

There was a timing deficiency with the March 2006 and April 
2008 letters, inasmuch as they were sent after the initial 
decision on the claims.  The timing deficiency was cured by 
readjudication of the claim in a June 2008 supplemental 
statement of the case issued after the notice was sent.  
Mayfield v. Nicholson, 444 F.3d 1328,1332-4 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and private treatment 
records.  Additionally, the veteran was provided a proper VA 
examination in July 2005 and a proper VA fee-basis 
examination in February 2008 for his knee disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Factual Background

Service connection for arthritis of both knees was granted in 
September 1991 and a 10 percent rating was assigned for each 
knee disability.  In October 1995, the veteran's left knee 
disability was assigned a 20 percent rating and the veteran's 
right knee evaluation was reduced from 10 percent to a 
noncompensable rating. Effective January 14, 1998, the 
veteran's left knee disability was evaluated as 30 percent 
disabling and the right knee disability was evaluated as 10 
percent disabling.  

In August 2005, the RO continued the 30 percent rating for 
the left knee disability and 10 percent rating for the right 
knee disability.  In July 2007, the RO increased the left 
knee evaluation to 100 percent from April 19, 2007.  A 30 
percent rating was assigned for the left knee disability 
beginning June 1, 2008.

In an April 2005 outpatient treatment record, the veteran 
reported that he did not have any current problems with his 
knees.  Upon examination, there was no effusion or 
erythema/warmth.  There was full rotation of motion in both 
knees without pain.  Both knees were stable to varus and 
valgus stress, and drawer sign was negative.  X-ray reports 
revealed moderately severe degenerative joint disease in the 
left knee and milder degenerative changes in the right.

In July 2005, the veteran was provided a VA examination to 
determine the current severity of his bilateral knee 
disabilities.  The veteran reported pain in both knees, left 
knee more than the right.  He reported flare-ups and 
exacerbations, weakness, stiffness, and swollen knees.  He 
noted that his knees give way twice a week and that they lock 
up as well.  He stated that he is easily fatigued due to his 
knee disabilities.  He had gotten steroid injections and 
takes ibuprofen for pain.  The veteran wears neoprene sleeves 
on both knees.  The veteran claims that his disability 
affects his job in that the disabilities limit his ability to 
stand.

Upon examination, the veteran had an antalgic gait, favoring 
his right side.  He had effusion bilaterally.  Rotation of 
motion of his left knee was from 15 degrees to 85 degrees.  
He had a slight varus alignment.  His right knee had range of 
motion from 5 to 100 degrees with normal alignment.  He had 
no laxity to varus-valgus stress testing at 0 to 30 degrees 
bilaterally.  And he had no negative Lachman's bilaterally.  
Anterior and posterior drawer tests bilaterally were 
negative.  He had 2+ dorsalis pedis pulses bilaterally and 
5/5 muscle strength testing to flexion and extension of his 
knee, ankle, and great toe.  X-ray reports showed bone-on-
bone medial compartment disease on the left knee and moderate 
degenerative changes on the right knee.  His patellofemoral 
joints were moderately to severally diseased bilaterally.  

In an October 2005 treatment record from Colonial 
Orthopaedics, it was reported that the veteran complained of 
bilateral knee pain.  He had a trace left sided limp.  Range 
of motion of the left knee was from 15 degrees to 90 degrees 
and rotation of motion of the right knee was from 10 degrees 
to 100 degrees.  There was no instability.  The pertinent 
diagnosis was advanced tricompartmental degenerative 
arthritis of both knees, left more symptomatic than the 
right.

In a November 2005 outpatient treatment record, the examiner 
noted that the veteran used a walking stick.  Range of motion 
of the left knee was from 5 to 90 degrees.

The veteran underwent a total knee replacement on April 19, 
2007.  In April 2007 at a pre-operative evaluation, range of 
motion of the left knee was from 5 to 95 degrees.

In May 2007, two weeks after his surgery, a follow-up 
outpatient treatment record showed that the veteran had left 
knee range of motion from 20 to 90 degrees.

In a September 2007 outpatient treatment record, the veteran 
was using a cane and has a slight limp on the right.  The 
veteran's left knee was stable to valgus and varus stress.  
The veteran had "very good" range of motion from 0 to 120 
degrees in his left knee.

In February 2008, the veteran was afforded a VA fee-basis 
examination to determine the severity of his bilateral knee 
disabilities.  Concerning the right knee, the veteran 
reported pain, weakness, stiffness, swelling, giving way, 
lack of endurance, fatigability, and dislocation.  He stated 
that he could not stand for more than 10 minutes at a time.  
He noted that he does physical therapy and takes ibuprofen.  
He used a cane.

Upon examination, the veteran's gait was abnormal, and he 
used a cane.  The examiner stated that there was bilateral 
tenderness without pain effusion, weakness, guarding or 
subluxation.  No deformity or locking was found.  There was 
also no ankylosis.  In the left knee extension was to 30 
degrees and flexion was to 92 degrees.  In the right knee, 
extension was to 40 degrees and flexion was to 92 degrees.  
There was pain at the end points of motion, and pain due to 
repetitive motion but no fatigue, weakness, lack of endurance 
or incoordination.  The joint was stable and varus, valgus 
and drawer's signs were negative.  McMurray's test was 
positive bilaterally.  There was no evidence of the 
prosthetic device loosening.

In April 2008, the veteran had follow-up VA outpatient 
treatment for his left knee disability, one year following 
his surgery.  Range of motion of the left knee was again 
reported as being from 0 to 120 degrees.  He walked without 
an assistive device but had an antalgic gate.  He was stable 
with "a little bit of laxity" medial greater than lateral.  
The right knee was stable.  Flexion of his right knee was to 
100 degrees.  

At his hearing, the veteran testified that while he worked 
full time, his knee disabilities had caused him to miss 30 to 
35 days of work.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis 
is evaluated under the same criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  

The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 or DC 5259 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves. These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Analysis

A.  Right Knee

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5010 for traumatic 
arthritis and Diagnostic Code 5261 for limitation of 
extension.  

The medical evidence of record shows that the veteran had 
noncompensable limitation of flexion and extension on the 
July 2005 VA examination.  On the February 2008 fee-basis 
examination, the veteran had noncompensable limitation of 
flexion, which would warrant a 10 percent rating under DC 
5003 and 5010; and extension to 40 degrees, which would meet 
the criteria for a 40 percent rating under Diagnostic Code 
5261.  

The examiners have noted that there was pain at the ends of 
motion, but no fatigue, weakness, lack of endurance or 
incoordination.  Range of motion testing did not change after 
repetition.  38 C.F.R. §§ 4.40, 4.45, 4.59.  These findings 
show that there was no additional limitation of motion due to 
functional factors.

Accordingly, the veteran is entitled to a 40 percent rating 
for limitation of extension and a 10 percent rating for 
limitation of flexion.  A higher, 50 percent rating, for 
limitation of extension is not warranted because there is no 
evidence that extension approximates 45 degrees.  Similarly, 
there have been no findings of limitation of flexion that 
approximates 30 degrees.

As to DC 5257 and DC 5258, as noted above, the veteran has 
reported instability and locking of his right knee on 
numerous occasions; however, the veteran has not been found 
to have instability or locking on either the VA examinations 
or during treatment.  At the February 2008 examination, the 
right knee was stable and varus, valgus and drawer tests were 
negative.  Furthermore, as there is no evidence of right knee 
instability, a separate rating for instability or subluxation 
under Diagnostic Code 5257 is not warranted at any time 
throughout the claims period.  

There has also not been removal or dislocation of the 
semilunar cartilage.  Hence evaluation under DCs 5258 or 5259 
is not warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

There were no periods beginning with the one year period 
prior to the veteran's claim when a greater disability was 
demonstrated; therefore, staged ratings are not warranted.
 
B. Left knee

Period Prior to April 19, 2007

During the appeal period, prior to April 19, 2007, the 
veteran received a 30 percent disability rating under 
Diagnostic Code 5010 for traumatic arthritis and Diagnostic 
Code 5261 for limitation of extension.  

With respect to limitation of motion, at the veteran's July 
2005 VA examination, flexion was to 85 degrees and extension 
was to 15 degrees.  Although the examiner did not 
specifically address whether the veteran experienced 
additional loss of motion following repetitive use, he 
described noncompensable limitation of flexion.  In an 
October 2005 private treatment record, the range of motion of 
the veteran's left knee was from 15 degrees to 90 degrees.

Limitation of extension to 15 degrees warrants a 20 percent 
rating under DC 5261. Noncompensable limitation of flexion 
warrants a 10 percent rating for under DC 5003, 5010, 5260.  
The RO granted the veteran a combined 30 percent rating 
during this period.  There is no evidence that the veteran's 
left knee disability warrants a higher rating on the basis of 
limitation of motion prior to his April 2007 surgery.  

Neither an increased rating nor a separate rating is 
warranted under Diagnostic Code 5257 for the period prior to 
April 19, 2007.  The veteran reported that he experienced 
instability of the left knee during this period, but neither 
the July 2005 examiner nor the October 2005 private treating 
physician found instability or laxity of the left knee.   
Accordingly, an evaluation for left knee instability is not 
warranted for the period prior to April 19, 2007.  

In addition, there is no objective medical evidence of 
removal or dislocation of semilunar cartilage, locking, or 
frequent periods of effusion of the left knee prior to April 
19, 2007.  Therefore, a compensable rating is not warranted 
under Diagnostic Codes 5258 or 5259.

Period beginning April 19, 2007

The veteran had a total left knee replacement of his left 
knee on April 19, 2007.  The RO granted the veteran a 100 
percent rating from the date of his surgery until one year 
following the surgery pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Beginning June 1, 2008, the RO granted 
the veteran a 30 percent rating for his left knee disability.  
This is the minimum rating under that code.

According to DC 5055, a 100 percent rating is assigned for 
one year following implantation of the prosthesis.  If there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent is assigned.  
With intermediate degrees of residuals weakness, pain or 
limitation of motion, a rating is made by analogy to 
Diagnostic Codes 5256, 5261 and 5262.  The minimum rating is 
30 percent.

The recent evidence is somewhat contradictory with regard to 
the ranges of left knee motion.  The February 2008 fee-basis 
examiner found that extension was to 30 degrees and flexion 
was to 92 degrees.  These ranges of motion were not further 
limited by functional factors.  Such limitation would warrant 
a 40 percent rating for limitation of extension and a 10 
percent rating for limitation of flexion.

On VA outpatient treatment in April 2008, the veteran 
reportedly had left knee motion from 0 degrees to 120 
degrees.  Assuming there was pain at 0 degrees, these ranges 
of motion would warrant no more than two 10 percent ratings 
on the basis of noncompensable limitation of extension and 
flexion.  

The outpatient treatment records are less detailed than the 
examination for VA and they do not include much detail as to 
whether there was additional limitation due to functional 
factors.  Therefore, the findings on the examination for VA 
are more probative than those reported during VA outpatient 
treatment.

The examiner for VA reported that the veteran did not have 
subluxation, but did not specifically comment on whether 
there was instability.  The outpatient treatment record does 
report "a little bit" of instability.  There is no 
contradictory evidence.  This finding equates to slight 
instability under DC 5257.  Such instability warrants a 
separate 10 percent rating.

The veteran has not had removal or dislocation that would 
warrant evaluation under DCs 5258 or 5259.   In sum, the 
veteran's left knee disability warrants evaluations of 40 
percent for limitation of extension, 10 percent for 
limitation of flexion and 10 percent for instability 
arthritis from June 1, 2007.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's knee disabilities are manifested by pain, 
limitation of motion, and (in the left knee) slight 
instability.  These symptoms are contemplated by the rating 
schedule.

The veteran has also testified that he missed significant 
time from work.  Schedular ratings are, however, meant to 
compensate for considerable time lost from work consistent 
with the percentage evaluation.  38 C.F.R. § 4.1.

In this case, the knee disabilities have required no periods 
of hospitalization with the exception of the April 19, 2007 
surgery of the left knee (for which the veteran received a 
100 percent rating).  Although, the veteran testified at the 
Board hearing that he missed between 30 or 35 days of work in 
the last six months due to disabilities, he has been able to 
maintain his employment as a supervisor without any reported 
financial impact beyond that contemplated by the rating 
schedule.  The assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  


ORDER

Entitlement to a 40 percent rating for right knee arthritis 
on the basis of limitation of extension, and a 10 percent 
rating for limitation of flexion is granted.

Entitlement to an increased rating for left knee arthritis 
prior to April 19, 2007 is denied.  

Entitlement to a 40 percent rating for left knee arthritis on 
the basis of limitation of extension, a 10 percent rating for 
limitation of flexion, and a 10 percent rating for 
instability from June 1, 2007 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


